Citation Nr: 1104293	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia, left patella, with status post 
hemipatellectomy (left knee disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia, right patella, status post 
arthroscopy (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 
1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In September 2009, the Veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for the 
limitation of motion of his left and right knee disabilities 
since December 1, 2007.  In support, in his statements and 
testimony, the Veteran reports having constant daily left and 
right knee pain.

After a careful review of the record, the Board finds that the 
lay and medical evidence of record, including the VA examination 
reports, do not include sufficient information with which to 
evaluate the Veteran's left and right knee disabilities.  The 
medical evidence in this case shows that the Veteran experiences 
pain that limits his left and right knee flexion and extension; 
however, they do not indicate the extent to which it is limited 
during flare-ups, as well as the extent to which the Veteran's 
left and right knee extension are flexion are accomplished 
without pain.  Thus, the Board finds it necessary to secure 
another examination to ascertain the current nature of the 
Veteran's left and right knee disabilities.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R § 3.159 (VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.)

The ratings for limitation of flexion and for limitation of 
extension are found under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Separate ratings may be assigned for limitation 
of flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).  

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating for flare ups or for 
functional loss due to weakness, excess fatigability, 
incoordination, or pain on use.  38 C.F.R. § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In June 2007, the Veteran was afforded a VA joints examination.  
He reported pain in the right knee as a 4 on a scale of 1 to 10, 
and in the left knee as 4 to 5.  He also reported flare-ups of 
pain to 8 to 9 out of 10 when he climbs up and down ladders or 
stairs or has any standing over 20 minutes.  Physical examination 
revealed range of motion of the right knee as 0 to 115 degrees, 
with no change with repetition.  He reported pain throughout the 
range of motion.  The left knee had a range of motion of 0 to 120 
degrees.  The examiner noted that there was mild to moderate 
discomfort associated with examination of the bilateral knees and 
that it was conceivable that pain could further limit function 
particularly with repetition.

In January 2009, the Veteran was afforded another VA joints 
examination.  At this time, he reported bilateral baseline pain 
of 7 on a scale of 1 to 10, with flare-ups of 10 out of 10 with 
any movement, standing, sitting, climbing, walking, or getting up 
from bed, chair, the floor, and tub.  Physical examination 
revealed range of motion of 0 to 90 degrees, bilaterally.  There 
was no reduction in range of motion with repetition; however, 
there was increased pain. 

The Veteran was afforded his most recent VA examination in March 
2010.  He reported continued bilateral knee pain with almost all 
activity, including his ability to do his job, "because he is 
unable to walk, stand, and bend his knees."  Although the 
examiner noted that repetitive motion did not change the 
Veteran's level of pain or his range of motion for either knee, 
the Veteran reported that he had pain every minute of the day.  
Physical examination revealed trace effusion of the right knee, 
with range of motion to within 5 degrees of extension and to 
approximately 75 degrees of flexion, with pain.  His left knee 
was mildly tender to palpation, and left his knee was noted as 
within 5 degrees of extension and with flexion to 70 degrees.  
The March 2010 examiner noted that the Veteran does have pain, 
and "it is certainly feasible he could have increasing pain and 
loss of motion as he described, particularly after activity."  

To summarize, the VA examination reports do not adequately 
discuss how the Veteran's range of motion is affected by pain, 
i.e., the extent of his pain-free left and right knee flexion and 
extension.  A remand is thus necessary to determine his pain-free 
left knee and right knee flexion and extension, to include any 
possible limitation of motion due to pain, weakness, or fatigue, 
as well as any additional loss of motion or pain during periods 
of flare ups.  See C.F.R. § 4.71a, Diagnostic Codes 5260-5261 
(2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups").  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records, afford the Veteran an 
appropriate VA examination.  The Veteran's 
claims file should be made available and 
reviewed by the examiner.  The examiner must 
also record the Veteran's report of his pain 
and limitation of motion of his left and 
right knees.

The VA examiner should then conduct all 
necessary testing, including range of motion 
studies (measured in degrees, with normal 
range of motion specified).  The examiner 
must determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; and, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss (at both extension and flexion) 
due to such factors.  This includes instances 
when these symptoms "flare-up" or when 
either knee is used repeatedly over a period 
of time.  This determination should also be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss due 
to these factors.  In doing so, the examiner 
must acknowledge the Veteran's report of pain 
and estimate his pain-free left and right 
knee flexion and extension, both on 
examination, during the normal course of the 
Veteran's typical day, as well as during 
periods of flare-up.

All findings and conclusions should be set 
forth in a legible report.

2.  Then, readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) and 
given a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

